CULPEPPER, Judge,
concurring.
I concur in the majority opinion except that I think the affirmative defense of the acquisitive prescription of thirty years should be treated as a reconventional demand for recognition of defendants’ownership. LSA-C.C.P. Article 1005 states in pertinent part:
“If a party has mistakenly designated an affirmative defense as an incidental demand, or an incidental demand as an affirmative defense, and if justice so requires, the court, on such terms as it may prescribe, shall treat the pleading as if there had been a proper designation.”
If we treat defendants’ affirmative defense as a reconventional demand, this case presents no procedural problem.